DETAILED ACTION
Claims 1-19 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 05/05/2017 (CHINA 201710314208.4).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 02/12/2021, 03/19/2021, 05/24/2021, 08/31/2021 and 02/14/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  “A communication system, comprising: a central unit (CU) and a distributed unit (DU)… where the CU is configured…” can be implemented in the software module. As disclosed in this specification, units and algorithm steps may be implemented by electronic hardware or a combination of computer software and electronic hardware. When the functions are implemented in the form of a software functional unit and sold or used as an independent product, the functions may be stored in a computer-readable storage medium Software module which direct to the software per se. It's directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program not a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It's also clearly not directed to a composition of matter. Therefore, it's non-statutory under 35 USC 101.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (US 2019/0150220 A1).
Regarding 1, Byun teaches a communication method, comprising: 
sending, by a central unit (CU), a bearer setup request message to a distributed unit (DU) (gNB CU sending bearer setup message too gNB DU at step S1350 see Fig.13; ¶[0122]), wherein the bearer setup request message comprises data radio bearer (DRB) information (bearer setup message for DRB resource allocation see Byun: ¶[0124]), and the DRB information comprises a DRB identifier (ID) and a quality of service (QoS) parameter of the DRB, a QoS parameter of a QoS data flow, a mapping relationship between the QoS data flow and the DRB, and a tunnel endpoint identifier (TEID) of the CU (setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see ¶[0124]); 
receiving, by a distributed unit (DU), the bearer setup request message from the CU (gNB DU receiving a bearer setup request message from gNB CU at step S1350 see Byun: Fig.13; ¶[0122]); 
sending, by the DU, a bearer setup response message to the CU (gNB DU sending bearer setup response message to gNB CU at step S1370 see Byun: Fig.13; ¶[0127]); and 
receiving, by the CU, a bearer setup response message from the DU (gNB CU receiving a bearer setup response message from gNB DU at step S1370 see Byun: Fig.13; ¶[0130]).  
Regarding claim 2, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the bearer setup response message comprises the DRB ID and the TEID of an established DRB (bearer setup response message includes DRB ID and TEID  “In case of the DRB bearer, the bearer setup response message may include at least any one of an E-RAB ID, a DRB ID, a TNL address for the gNB DU, and a DL TEID for the gNB DU” see Byun: ¶[0129]).  
Regarding claim 4, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the mapping relationship is obtained by the CU at a service data adaptation protocol (SDAP) layer (SDF to QoS flow mapping see Byun: ¶[0070]).  
Regarding claim 5, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the method further comprises: performing, by the DU, data transmission on the DRB based on the QoS parameter of the DRB (gNB DU response resource allocation based on a bearer level QoS parameter “resource allocation for the DRB bearer, the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter” see Byun: ¶[0124]).  
Regarding claim 6, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the method further comprises: receiving, by the CU from a core network, an ID of the QoS data flow and a mapping between the ID and the QoS parameter of the QoS data flow (gNB Cu  receiving bearer setup response message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see Byun: ¶[0127]).   
Regarding claim 7, Byun taught the method according to claim 1 as described hereinabove. Byun further teaches wherein the CU supports a packet data convergence protocol (PDCP), a radio resource control (RRC) protocol, and an SDAP; and the DU supports a radio link control (RLC) protocol, a medium access control (MAC) protocol, and a physical layer protocol (gNB CU send the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration see Byun: ¶[0124]; Fig.13 step 1350).
Regarding claim 8, Byun teaches a communication system, comprising a central unit (CU) and a distributed unit (DU), wherein the CU and the DU are comprised in a radio access network system (gNB CU, gNB DU in radio network see Byun: Fig.13; Fig.7), and wherein the CU is configured to: 
send a bearer setup request message to DU (gNB CU send bearer setup request message to gNB DU at step S1350 see Ryun: ¶[0122]), wherein the bearer setup request message comprises data radio bearer (DRB) information (bearer setup message for DRB resource allocation see Byun: ¶[0124]), and the DRB information comprises a DRB identifier (ID) and a quality of service (QoS) parameter of the DRB, a QoS parameter of a QoS data flow, a mapping relationship between the QoS data flow and the DRB, and a tunnel endpoint identifier (TEID) of the CU (setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see Ryun:  ¶[0124]); and 
receive a bearer setup response message from the DU (gNB CU receive a bearer setup response message at step S1370 see Ryun: Fig.13; ¶[0127]); and 
the DU is configured to: receive the bearer setup request message from the CU (gNB DU receiving a bearer setup request message from gNB CU at step S1350 see Byun: Fig.13; ¶[0122]); and 
send the bearer setup response message to the CU (gNB DU sending bearer setup response message to gNB CU at step S1370 see Byun: Fig.13; ¶[0127]).
Regarding claims 9 and 11-14, they are rejected for the same reason as claims 2 and 4-7 as described hereinabove. 
Regarding claim 15, Byun teaches an apparatus comprised in a radio access network system, comprising at least one processor and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (UE 1700, DU 1710 and CU 1720 see Byun: Fig. 17), the programming instructions instructing the at least one processor to: 
receive a bearer setup request message from a central unit (CU) (gNB DU receiving a bearer setup request message from gNB CU at step S1350 see Byun: Fig.13; ¶[0122]), wherein the bearer setup request message comprises data radio bearer (DRB) information (bearer setup message for DRB resource allocation see Byun: ¶[0124]), and the DRB information comprises a DRB identifier (ID) and a quality of service (QoS) parameter of the DRB, a QoS parameter of a QoS data flow, a mapping relationship between the QoS data flow and the DRB, and a tunnel endpoint identifier (TEID) of the CU (setup request message include DRB ID, QoS parameter, configurations and logical channel ID and TEID “the bearer setup request message may include at least any one of an E-RAB ID, a DRB ID, a bearer level QoS parameter, a TNL address for the gNB CU, a UL TEID for the gNB CU, a PDCP configuration, an RLC configuration, a logical channel ID, and a logical channel configuration” see ¶[0124]); and 
send a bearer setup response message to the CU (gNB DU sending bearer setup response message to gNB CU at step S1370 see Byun: Fig.13; ¶[0127]).
Regarding claim 16, they are rejected for the same reason as claim 2 as described hereinabove. 
Regarding claim 18, they are rejected for the same reason as claim 5 as described hereinabove. 
Regarding claim 19, they are rejected for the same reason as claim 7 as described hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2019/0150220 A1) in view of Kim (US 2018/0368109 A1).
Regarding claim 3, Byun taught the method according to claim 1 as described hereinabove. Byun does not explicitly teaches wherein the bearer setup response message comprises the DRB ID and a cause of failure of a DRB failed to be established.  
However, Kim teaches the wherein the bearer setup response message comprises the DRB ID and a cause of failure of a DRB failed to be established (the CU may receive a UE context setup response message including at least one of list information for DRBs of which setting was successful by the DU, list information for DRBs of which setting failed, failure cause information, and information regarding SRBs of which setting failed see Kim: ¶[0085]) in order to dynamically configured base station and terminal based on place and terminal (see Kim: ¶[0005-0006]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Byun to include (or to use, etc.) the wherein the bearer setup response message comprises the DRB ID and a cause of failure of a DRB failed to be established as taught by Kim in order to dynamically configured base station and terminal based on place and terminal (see Kim: ¶[0005-0006]).
Regarding claim 10, they are rejected for the same reason as claim 3 as described hereinabove. 
Regarding claim 17, they are rejected for the same reason as claim 3 as described hereinabove. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


May 7, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478